DETAILED ACTION
Claims 1-18 are presented for examination, wherein claim 1 is currently amended; plus, claims 6-11 and 16-18 are withdrawn.
The 35 U.S.C. §112(a) rejection of claims 1-5 and 12-15 is withdrawn as a result of the amendments to claim 1, from which claims 2-5 and 12-14 depend, and claim 15 incorporates by reference.
The 35 U.S.C. §112(b) rejection of claims 1-5 and 12-15 is withdrawn as a result of the amendments to claim 1, from which claims 2-5 and 12-14 depend, and claim 15 incorporates by reference.
The 35 U.S.C. rejection of claims 1-5, 12-13, and 15 over Shibata as modified is withdrawn as a result of the amendments to claim 1, from which the claims 2-5 and 12-13 depend and claim 15 incorporates by reference. However, Shibata is reapplied, as provided infra.
The 35 U.S.C. rejection of claim 14 over Shibata as modified is withdrawn as a result of the amendments to claim 1, from which said claim depends. However, Shibata and Dasgupta are reapplied, as provided infra.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 1, 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032) in view of Gaben et al (WO2016001588, with citations to US 2017/0133711).
Regarding newly amended independent claim 1, Shibata teaches an all-solid-state battery (e.g. ¶¶ 0024, and 85), reading on “all-solid-state battery,” said battery comprising:
(1)	a stacked assembly of a positive electrode (e.g. item 11), a negative electrode (e.g. item 12), and a solid electrolyte layer (e.g. item 13) provided between said positive electrode and said negative electrode (e.g. ¶¶ 0006-07 and 24 plus e.g. Figures 1-2), said stacked assembly comprising:
(1a)	said positive electrode including a positive electrode active material layer (e.g. ¶¶ 0006-09 and 26-27), reading on the previously amended limitation “a battery element having a cathode layer;”
(1b)	said negative electrode, said negative electrode is a negative electrode active material layer that may be comprised of one or more negative electrode active materials and a binder,
wherein said negative electrode material may be composed of a carbon material, such as graphite (¶¶ 0006-07 and 54-58), reading on the previously amended limitation “a battery element having … an anode layer that contains a carbon material,”
wherein a weight ratio (A:B) of the negative electrode active material (A) and the binder (B) is 25:75 to 99.9:0.1, and from the viewpoint of further improving the discharge capacity is 50:50 to 99.9:0.1 (e.g. ¶0062 plus e.g. ¶¶51-52 and 83), wherein weight and volume are related by density, and given the breadth of the disclosure and that of the claimed materials and range, it is reasonable to find there is overlap in the ranges, reading on “a volume occupancy of the carbon material in the anode layer is 50 vol % to 95 vol %,” see also MPEP § 2144.05(I); and,
(1c)	said solid electrolyte layer provided between said positive electrode and said negative electrode (¶¶ 0024 and 64-69), reading on the previously amended limitation “a battery element having … a solid electrolyte layer between the cathode layer and the anode layer.”

(2)	Shibata teaches said battery comprising said stacked assembly (e.g. supra), but does not expressly teach the newly amended, previously added limitation “an exterior member covering a surface of the battery element, the exterior material containing crystal particles, and an oxide glass or an oxide glass ceramic.”
However, Gaben teaches an all-solid-state lithium ion battery (e.g. ¶0002), wherein said battery includes at least one encapsulation layer covering surfaces of said battery, with the exception of those associated with the leads; wherein said at least one encapsulation layer protects said battery from the atmosphere; wherein said encapsulation layer must be chemically stable, resist high temperatures, and be impermeable to the atmosphere; and, wherein said encapsulation layer may be composed of an oxide ceramic, an oxide glass, and/or an oxide vitroceramic (e.g. ¶¶ 0070, 77-78, and 160-164).
As a result, it would have been obvious to encapsulate said stacked assembly of Shibata in the encapsulation layer of Gaben, composed of an oxide ceramic, an oxide glass, and an oxide vitroceramic, since Gaben teaches said encapsulation layer protects said battery from the atmosphere.
The examiner respectfully notes that said oxide ceramic is understood to be crystalline, since the other options are fully or at least partially non-crystalline.
Gaben does not expressly teach said oxide ceramic is in the form of particles. However, it would have been obvious to a person of ordinary skill in the art to incorporate said oxide ceramic in the form of uniform-sized particles in order to provide an encapsulation layer with uniform thickness and properties. Alternatively, differences in shape do not patentably distinguish the instant invention from the art in the absence of persuasive evidence that the shape of “particles” is significant, e.g. MPEP § 214.04(IV)(B).
Shibata as modified reading on said newly amended, previously added limitation “an exterior member covering a surface of the battery element, the exterior member containing crystal particles, and an oxide glass or an oxide glass ceramic.”
Regarding claims 2-3, Shibata as modified teaches the battery of claim 1, wherein Shibata teaches said negative electrode material may be composed of said carbon material, such as graphite (e.g. supra), reading on “the carbon material is graphite …” (claim 2) and “the carbon material contains at least one of graphite, acetylene black, ketjen black, and carbon fiber” (claim 3),
wherein said negative electrode is a negative electrode active material layer (e.g. supra), said negative electrode being a single layer that does not include a current collector (e.g. Figure 1 plus see ¶0091 plus Figure 2, wherein a modification of said negative electrode includes a negative electrode current collector), reading on “… the anode layer has a single-layer structure that operates as both an anode active material layer and an anode current collecting layer” (claim 2), alternatively, said negative electrode is capable of operating “as both an anode active material layer and an anode current collecting layer” since it has a substantially identical structure and composition (e.g. supra, compare with instant specification, at e.g. ¶¶ 0057, 136, and 201), see e.g. MPEP § 2112.01(I).
Regarding claims 4-5, Shibata as modified teaches the battery of claim 1, wherein Shibata teaches said negative electrode is said negative electrode active material layer that may comprise one or more negative electrode active materials, wherein said negative electrode material may be said graphite (e.g. supra) and an additionally incorporated negative electrode active material within said negative electrode active material layer may be a metallic material, such as a simple substance, an alloy or a compound of lithium, silicon, tin, aluminum, indium, magnesium, boron, gallium, germanium, lead, bismuth, cadmium, silver, zinc, hafnium, zirconium, yttrium, palladium, and platinum (e.g. ¶¶ 0055-58), reading on “the anode layer further contains a metal material” (claim 4); and, “the metal material is a material that includes lithium, silicon, tin, aluminum, indium, magnesium, boron, gallium, germanium, lead, bismuth, cadmium, silver, zinc, hafnium, zirconium, yttrium, palladium, platinum, or one or more of alloys or compounds thereof” (claim 5).
Regarding previously amended claims 12-13, Shibata teaches the battery of claim 1, wherein Shibata teaches said negative electrode comprises said binder (e.g. supra), wherein said binder may be an amorphous inorganic binder, such as Li2O—SiO2—B2O3, Li2O—P2O5—SiO2, or the like (¶¶ 0062-63 plus e.g. ¶¶ 0044 and 48-50), wherein an amorphous solid oxide is a glass, reading on the previously amended limitations “the anode layer further contains oxide glass containing Li or oxide glass ceramics containing Li” (claim 12) and “the oxide glass and the oxide glass ceramics further contain at least one of germanium oxide, silicon oxide, boron oxide, phosphorus oxide, and lithium oxide” (claim 13).

Regarding independent claim 15, Shibata as modified teaches the all-solid-state battery of claim 1, the disclosure incorporated by reference herein,
wherein Shibata teaches one or more of said batteries may be incorporated within a battery pack that electrically connects with an electronic device, such as e.g. a computer, a phone, or a camera, said electronic device incorporating said battery pack therein (e.g. ¶¶ 0101-110), wherein said battery pack electrically connected to said incorporating electronic device is understood to mean said battery pack “supplies power” to said electronic device, reading on “electronic device containing the all-solid-state battery according to claim 1” and “the all-solid-state battery supplies power to the electronic device.”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032) in view of Gaben et al (WO2016001588, with citations to US 2017/0133711), as provided supra, and further in view of Dasgupta et al (US 5464706).
Regarding claim 14, Shibata as modified teaches the battery of claim 1, wherein said negative electrode active material layer may comprise said graphite, as provided supra, reading on “the carbon material in the anode layer is a first carbon material,”
wherein said positive electrode including said positive electrode active material layer (e.g. supra), wherein said positive electrode may additionally include a current collector, while said negative electrode does not include a current collector (e.g. ¶0094), reading on “the cathode layer includes a cathode active material layer and a cathode current collecting layer,”
wherein said positive electrode current collector may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel (e.g. ¶0092), reading on “the cathode current collecting layer contains a second carbon material,” but does not expressly teach “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %.”

However, Dasgupta teaches a current collector for lithium batteries, wherein traditional current collectors are made of metal, such as stainless steel, iron-nickel alloys, and aluminum (e.g. 1:37-39), and teaches a new type of current collector used adjacent to the positive electrode, said current collector composed of laminated organic polymer with fine carbon or carbon fibers dispersed therein, said carbon loaded at a level in excess of 35 wt%, such as 50 wt%, results in a current collector that is equivalent to that of a metal current collector (e.g. 2:51-57, 5:6-20, 5:61-63, and 6:15-28).
As a result, it would have been obvious to substitute said positive electrode current collector of Shibata, which may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel, with the current collector of Dasgupta, which incorporates carbon a level in excess of 35 wt%, such as 50 wt%, since Dasgupta teaches they are known equivalents for the same purpose, positive electrode current collectors, e.g. MPEP § 2144.06(II), establishing a prima facie case of obviousness of the claimed range, reading on “the cathode current collecting layer contains a second carbon material” and “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %,” e.g. MPEP § 2144.05(I).
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended limitation.
In response, the examiner respectfully refers supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723